                                           Case 3:20-cv-04783-SK Document 42 Filed 01/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN BARRY FINE ART                              Case No. 20-cv-04783-SK
                                         ASSOCIATES,
                                   8
                                                        Plaintiff,                         JUDGMENT
                                   9
                                                 v.
                                  10
                                         SENTINEL INSURANCE COMPANY,
                                  11     LIMITED,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13
                                              Pursuant to the Court’s Order on the motion for judgment on the pleadings, judgment is
                                  14
                                       hereby entered in favor of Defendant and against Plaintiff.
                                  15
                                              IT IS SO ORDERED AND ADJUDGED.
                                  16
                                       Dated: January 13, 2021
                                  17
                                                                                       ______________________________________
                                  18                                                   SALLIE KIM
                                                                                       United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
